Citation Nr: 0305042	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  00-23 580					)	DATE
)	
	) 
		

On appeal from the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

William J. Jefferson, III   Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

An acquired psychiatric disorder, to include a bipolar 
disorder, is not shown during service or for many years 
thereafter, and no psychiatric disorder is shown to be 
otherwise related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during the veteran's period of military service, 
and incurrence of a bipolar disorder may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of service connection for an 
acquired psychiatric disorder, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulations.  The record in this 
case includes VA treatment records along with private 
treatment records that the RO obtained after contacting the 
veteran and responding with information requests.  

In addition, the Board notes that the veteran's service 
medical records are not of record and the National Personnel 
Records Center (NPRC) has indicated that they are fire 
related and may have been destroyed in the 1973 NPRC fire.  
In June 1998 the RO forwarded a letter to the veteran 
indicating that her service records had possibly been 
destroyed by fire.  The veteran was requested to provide 
additional information and in June 1998 she completed and 
forwarded to the RO, NA Form 13055, Request for Information 
needed to Reconstruct Medical Data.  In July 1998 the NPRC 
confirmed that there were no medical records on file and that 
the records were fire related service.  In September 1998 the 
NPRC requested that additional information be provided, 
including the veteran's complete assigned organization and 
specific dates of treatment, so that alternate record sources 
could be searched.  In September 1998 the veteran responded 
to the VA request for additional information with data.  In 
December 1998, pursuant to an NPRC request, the RO requested 
that the veteran provide more specific information concerning 
her medical treatment in service. In a December 1998 Report 
of Contact, it was reported that the veteran had telephoned 
the RO and indicated that she had already provided as much 
information about her military service as she could remember.  
No additional pertinent evidence has been submitted.  

The Board recognizes the particular importance of supplying 
reasons and bases for a decision when an appellant's medical 
records have been lost.  In O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), the Court explained that "where service medical 
records are presumed destroyed...the Board's obligation to 
explain the findings and conclusions...is heightened."  In 
March 1999 and January 2002 letters, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance do not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as a bipolar disorder, 
are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).


Factual Background

As noted above, the veteran's service medical records are 
unavailable, apparently having been destroyed by fire at the 
NPRC in 1973.

Private hospital records dated in October 1987 show that the 
veteran was admitted to due to a severe bout of crying and a 
history of severe mood swings, along with visual 
hallucinations.  It was reported that the veteran had a 
twelve-year history of alcohol abuse that was in remission.  
The veteran indicated that in 1976 psychological testing had 
revealed manic depression.  The discharge diagnosis was: 
Bipolar disorder, mixed, with psychotic features; passive 
aggressive personality disorder.

Private clinical records in 1997 and 1998 show that the 
veteran received treatment for depression.

A VA mental disorder examination was performed in June 1998.  
It was reported that the veteran was hospitalized during her 
military service for medical and mental health problems.  The 
veteran reported that during service in 1963, she was 
hospitalized for approximately two or three weeks and 
diagnosed with manic depression.  She was also admitted due 
to a suicide attempt with an overdose of medication.  The 
veteran reported that she was hospitalized in 1976 alcoholism 
and bipolar disorder, and in 1987 for bipolar disorder.  She 
complained of depression and manic symptoms with suicidal 
thoughts.  The veteran reportedly slept and ate excessively, 
had crying episodes, low energy, and poor concentration and 
decision making.  The diagnosis was: Bipolar II disorder.

Analysis

The veteran asserts that her current bipolar psychiatric 
disorder had its onset during service where she was 
hospitalized for the treatment of the disorder.  As 
previously reported, the veteran's service medical 
documentation was apparently destroyed by fire.  Repeated 
attempts to obtain any other pertinent records have been to 
no avail.  

The record is absent for corroborating medical or lay 
evidence or information to confirm the treatment for a 
psychiatric disorder during service as recalled by the 
veteran. It is important to note though that service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).However, the 
post service clinical data first reveals treatment for 
bipolar disorder in 1987, more than 24 years after the 
veteran's period of service.  Further, with respect to 
medical history, the 1987 records only refer to a history of 
alcohol abuse and psychological testing of manic depression 
in 1976, still many years post service 

The Board is recognizes that the veteran's service medical 
records, which likely would be highly probative, are lost, 
presumably destroyed by fire.  However, when all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
weight of the evidence is against the veteran's claim.  An 
acquired psychiatric disorder is not shown during service or 
until many years after the veteran's period of service, and 
no relationship between the claimed condition and service has 
been established.  Accordingly, service connection is not 
warranted.


ORDER


Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

